DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I. Claims 1-6, drawn to a gaming accessory comprising: a tray to support an electronic device; a first game controller configured to attach to a first side of the tray; and a second game controller configured to attach to a second side of the tray (Figs. 1-2), classified in A63F 13/23.
Group II. Claims 7-10, drawn to a gaming accessory comprising: a tray to support an electronic device; a cover that can be positioned over the electronic device, wherein the cover has a cutout such that a section of a screen is unobstructed when the cover is positioned over the electronic device; and a hinge to attach the tray to the cover (Figs. 6a-6b), classified in A63F 13/23.
Group lll. Claims 11-15, drawn to a gaming accessory comprising: a base removably attachable to a back surface of an electronic device in either a first orientation or a second orientation, the first orientation orthogonal to the second orientation; a first game controller attached to the base, the first game controller movable from a first position adjacent to the base to a second position away from the base, the first game controller comprising a first user-interface control; and a second game controller attached to the base, the second game controller movable from a first position adjacent to the base to a second position away from the base, the second game controller comprising a second user-interface control (Figs. 8a-b, 9a-b), classified in A63F 13/23.
Group lV. Claims 16-20, drawn to a gaming accessory comprising: a tray supporting an electronic device; a hinge coupled to the tray; a cover coupled to the hinge, where the cover can be rotated along the hinge to a first position over the electronic device and a second position where the cover is at an oblique angle to the electronic device, wherein the cover comprises: a screen on a first side of the cover, the screen having an opening; and a user-interface component positioned in the opening in the screen (Figs. 11-13b), classified in A63F 13/23.

The inventions are independent or distinct, each from the other because:
Inventions of Groups l - lV are directed to related distinct products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). 
In the instant case, the inventions as claimed:
Group l discloses drawn to a gaming accessory comprising: a tray to support an electronic device; a first game controller configured to attach to a first side of the tray; and a second game controller configured to attach to a second side of the tray (here the first and second controllers are configured to attach (attachable to the tray e.g. not fixed to the tray))(Figs. 1-2, ¶ 80).  Groups ll – lV don’t require a first game controller configured to attach to a first side of the tray; and a second game controller configured to attach to a second side of the tray (see Figs. 1-2, ¶ 80).  Thus, Group l is considered to have a materially different design, mode of operation, function, or effect, mutually exclusive scope, and is not an obvious variant in comparison to Groups ll – lV.
Group ll discloses drawn to a gaming accessory comprising: a tray to support an electronic device; a cover that can be positioned over the electronic device, wherein the cover has a cutout such that a section of a screen is unobstructed when the cover is positioned over the electronic device; and a hinge to attach the tray to the cover (Figs. 6a-6b).  Groups l and lll – lV don’t require at least a cover that can be positioned over the electronic device, wherein the cover has a cutout such that a section of a screen is unobstructed when the cover is positioned over the electronic device (see Figs. 6a-6b).  Thus, Group ll is considered to have a materially different design, mode of operation, function, or effect, mutually exclusive scope, and is not an obvious variant in comparison to Groups l and lll – lV.
Group lll discloses drawn to a gaming accessory comprising: a base removably attachable to a back surface of an electronic device in either a first orientation or a second orientation, the first orientation orthogonal to the second orientation; a first game controller attached to the base, the first game controller movable from a first position adjacent to the base to a second position away from the base, the first game controller comprising a first user-interface control; and a second game controller attached to the base, the second game controller movable from a first position adjacent to the base to a second position away from the base, the second game controller comprising a second user-interface control (Figs. 8a-b, 9a-b).  Groups l-ll and lV don’t require a base removably attachable to a back surface of an electronic device in either a first orientation or a second orientation, the first orientation orthogonal to the second orientation; a first game controller attached (affixed or fixed) to the base, the first game controller movable from a first position adjacent to the base to a second position away from the base; and a second game controller attached (affixed or fixed) to the base, the second game controller movable from a first position adjacent to the base to a second position away from the base (see Figs. 8a-b, 9a-b).  Thus, Group lll is considered to have a materially different design, mode of operation, function, or effect, mutually exclusive scope, and is not an obvious variant in comparison to Groups l-ll and lV.
Group lV discloses drawn to a gaming accessory comprising: a tray supporting an electronic device; a hinge coupled to the tray; a cover coupled to the hinge, where the cover can be rotated along the hinge to a first position over the electronic device and a second position where the cover is at an oblique angle to the electronic device, wherein the cover comprises: a screen on a first side of the cover, the screen having an opening; and a user-interface component positioned in the opening in the screen (Figs. 11-13b).  Groups l-lll don’t require the cover can being rotated along the hinge to a first position over the electronic device and a second position where the cover is at an oblique angle to the electronic device, wherein the cover comprises: a screen on a first side of the cover, the screen having an opening; and a user-interface component positioned in the opening in the screen (see Figs. 11-13b).  Thus, Group lV is considered to have a materially different design, mode of operation, function, or effect, mutually exclusive scope, and is not an obvious variant in comparison to Groups l-lll.
Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); and
(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715